Case: 5:20-cv-00285-JMH Doc #: 30 Filed: 07/21/21 Page: 1 of 15 - Page ID#: 175



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

TRACY BUSCH,                              )
                                          )
      Petitioner,                         )              Civil No.
                                          )           5:20-cv-285-JMH
v.                                        )
                                          )
WARDEN QUINTANA,                          )          MEMORANDUM OPINION
                                          )              AND ORDER
      Respondent.                         )

                        ****    ****          ****   ****

     Petitioner     Tracy   Busch    is       a   federal   prisoner   currently

confined at the Federal Medical Center (“FMC”)-Lexington located

in Lexington, Kentucky. Proceeding without an attorney, Busch has

filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241, seeking relief from his sentence. [DEs 1, 7].              Respondent,

the Warden of FMC-Lexington, has filed a response in opposition to

the petition [DE 19], and Busch has filed a reply. [DE 23]. Thus,

this matter is ripe for review.

                                     I.A.

     In September 2005, in the United States District Court for

the Southern District of Ohio, Busch was convicted by a jury of

one count of being a felon in possession of a firearm in violation

of 18 U.S.C. §§ 922(g)(1) and 924(e) (Count 1) and one count of

being a felon in possession of ammunition in violation of 18 U.S.C.

§ 922(g)(1) and 924(e) (Count 2). United States v. Busch, 1:05-
                                       1
Case: 5:20-cv-00285-JMH Doc #: 30 Filed: 07/21/21 Page: 2 of 15 - Page ID#: 176



cr-030-MRB-1 (S.D. Ohio 2005). The sentencing court found Busch to

be   an   “Armed   Career     Criminal”     subject    to    the     sentencing

enhancements    provided    by   18   U.S.C.   §   924(e)    based    on   three

predicate violent felony convictions, including the following: 1)

a 1995 aggravated assault conviction in violation of Ohio Revised

Code § 2903.12; 2) a 1997 assault on a police officer conviction

in violation of Ohio Revised Code § 2903.13; and 3) a 2000 assault

on a police officer conviction in violation of Ohio Revised Code

§ 2903.13.

     According to the Presentence Investigation Report (“PSR”)

prepared by the United States Probation Office,             Busch was subject

to a statutory mandatory minimum sentence for Counts 1 and 2 of 15

years imprisonment, with a maximum term of life imprisonment. [DE

21, PSR at ¶ 103 (citing 18 U.S.C. § 924(e)]. The PSR also

calculated Busch’s Guideline imprisonment range to be 262 to 327

months, based on a total offense level of 341 and a criminal history

category of VI. [Id. at ¶ 104].2


1 As explained in the PSR, Busch’s Base Offense Level of 34 was
based on his possession of the firearm charged in his federal
offense in connection with an assault and robbery, which are crimes
of violence. [DE 21 at ¶ 17 (citing U.S.S.G. § 4B1.4(b))]

2 Prior to sentencing, the United States filed a motion for upward
departure from the recommended sentencing guideline range on the
grounds that: 1) pursuant to U.S.S.G. § 4A1.3(a)(1), Busch’s
criminal history category substantially under-represented the
seriousness of his criminal history and the likelihood that he
                                 2
Case: 5:20-cv-00285-JMH Doc #: 30 Filed: 07/21/21 Page: 3 of 15 - Page ID#: 177



     In     December   2005,   Busch    was   sentenced     to   a   term    of

imprisonment of 300 months on Counts 1 and 2, to be served

concurrently.3 United States v. Busch, 1:05-cr-030-MRB-1 (S.D. Ohio

2005) at DE 73, Judgment. The Judgment of the District Court was

affirmed on appeal to the United States Court of Appeals for the

Sixth Circuit. United States v. Busch, No. 06-3229 (6th Cir. June

6, 2007).

     In March 2008, Busch filed a motion to vacate, set aside or

correct sentence pursuant to 28 U.S.C. § 2255, raising claims of

ineffective assistance of counsel related to the requirement that

he wear an electronic physical restraining device at trial. United

States v. Busch, 1:05-cr-030-MRB-1 (S.D. Ohio 2005) at DE 85. This

motion was denied in June 2008. Id. at DE 95. On appeal, the Sixth

Circuit granted Busch a Certificate of Appealability and affirmed




would commit other crimes; and 2) pursuant to U.S.S.G. § 5K2.0,
aggravating circumstances existed that were not adequately taken
into consideration by the Guidelines.     United States v. Busch,
1:05-cr-030-MRB-1 (S.D. Ohio 2005) at R. 66. The Court transcript
of the sentencing hearing is not publicly available, nor was it
submitted to the Court by the parties, so it is unclear whether
this motion was granted or denied.

3 Busch’s sentence was within the Guideline range recommended by
the PSR.    In its Judgment, the sentencing court noted that,
pursuant to the United States Supreme Court’s decision in United
States v. Booker, 543 U.S. 220 (2005), the Sentencing Guidelines
were used for advisory purposes only. Id. at R. 73, Judgment.
                                3
Case: 5:20-cv-00285-JMH Doc #: 30 Filed: 07/21/21 Page: 4 of 15 - Page ID#: 178



the district court’s judgment. United States v. Busch, No. 08-3810

(6th Cir. Feb. 17, 2011).

                                      B.

     In 2016, Busch sought authorization from the Sixth Circuit to

file a second or successive motion to vacate under 28 U.S.C. §

2255. In his motion, Busch argued that, in light of the United

States Supreme Court’s decision in Johnson v. United States, 135

S. Ct. 2551 (2015), he should not be subject to an enhanced

sentence as an armed career criminal because his prior Ohio

convictions for assault and aggravated assault no longer qualify

as “violent felonies” under 18 U.S.C. § 924(e)(2)(B).4 In re. Tracy

Busch, No. 16-3204 (6th Cir. 2016). The United States opposed

Busch’s motion, arguing that Busch’s prior convictions are all

valid   predicate    convictions     without    reference    to   the   ACCA’s


4 The Armed Career Criminal Act (“ACCA”) provides a sentencing
enhancement for offenders who have three or more prior convictions
for a “serious drug offense” or a “violent felony.” 18 U.S.C. §
924(e)(1). For purposes of this enhancement, a “violent felony”
includes “any crime punishable by imprisonment for a term exceeding
one year…that – (ii) is burglary, arson, or extortion, involves
use of explosives, or otherwise involves conduct that presents a
serious potential risk of physical injury to another.” 18 U.S.C.
§ 924(e)(2)(B)(ii) (emphasis added). The italicized portion of
this definition is known as the ACCA’s “residual clause.” Johnson
v. United States, 135 S. Ct. 2551, 2555-56 (2015). In Johnson,
the Supreme Court held that the definition of a “violent felony”
in the residual clause of 18 U.S.C. § 924(e)(2)(B)(ii) is
unconstitutionally vague, thus imposing an increased sentence
under that clause violates the due process guarantee of the Fifth
Amendment. Johnson, 135 S. Ct. at 2563.
                                 4
Case: 5:20-cv-00285-JMH Doc #: 30 Filed: 07/21/21 Page: 5 of 15 - Page ID#: 179



invalidated residual clause because each of Busch’s offenses had,

as   an   element,   the    use   of   force.    Id.   Thus,   Busch’s   prior

convictions each qualified as a “violent felony” under 18 U.S.C.

§ 924(e)(2)(B)(i) (known as the “elements clause”), which provides

that a qualifying prior “violent felony” conviction “has as an

element the use, attempted use, or threatened use of physical force

against the person of another.” 18 U.S.C. § 924(e)(2)(B)(i).

      The Sixth Circuit granted Busch’s motion to file a second or

successive § 2255 petition, concluding that it was unclear whether

Busch’s 1997 and 2000 assault convictions qualified as “violent

felonies” under the elements clause because the record did not

definitely show whether those convictions arose under Ohio Revised

Code § 2903.13(A) (which qualifies as a violent felony) or §

2903.13(B) (which is not a violent felony). Thus, Busch’s second

or successive § 2255 petition was transferred back to the District

Court for further proceedings. See In re. Tracy Busch, No. 16-3204

(6th Cir. Aug. 15, 2016 Order). However, with respect to Busch’s

1995 aggravated assault conviction, the Sixth Circuit recognized

that, pursuant to then-binding United States v. Anderson, 695 F.

3d 390, 400 (6th Cir. 2012), an Ohio conviction for aggravated

assault in violation of Ohio Rev. Code § 2903.12 is categorically

a violent felony under the elements clause of § 924(e)(2)(B)(i).

Thus,     Busch’s   1995   aggravated       assault   conviction   remained   a
                                        5
Case: 5:20-cv-00285-JMH Doc #: 30 Filed: 07/21/21 Page: 6 of 15 - Page ID#: 180



violent felony post-Johnson because            it did not qualify        as a

“violent felony” under the invalidated residual clause.

     While Busch’s second § 2255 motion was pending in the District

Court,   the   Sixth   Circuit   overruled     Anderson,    concluding    that

“Anderson wrongly held that convictions under Ohio’s felonious-

assault and aggravated-assault statutes categorically qualify as

violent-felony predicates.” United States v. Burris, 912 F.3d 386,

402 (6th Cir. 2019). The Burris Court then analyzed whether Ohio’s

felonious-assault and aggravated-assault statutes are “divisible”

statutes, applying the analysis refined by the United States

Supreme Court in Descamps v. United States, 570 U.S. 254 (2013),

and Mathis v. United States, 136 S. Ct. 2243 (2016).5 The Court

then concluded that Ohio’s aggravated assault statute, Ohio Rev.




5In Descamps and Mathis, the Supreme Court clarified when a statute
is “divisible” for purposes of determining whether a prior
conviction qualifies as a valid predicate offense under the ACCA.
Under these cases, an underlying statute is “divisible” when it
contains alternative elements (hence defining multiple offenses),
not when it merely contains alternative factual means of committing
a single offense. Mathis, 136 S. Ct. at 2249, 2251-52. In such
circumstances, a sentencing court is permitted to apply the
“modified categorical approach” and review the materials described
in Shepard v. United States, 544 U.S. 13 (2005) - such as the
indictment or jury instructions in the underlying trial – to
determine whether the defendant was convicted of conduct that falls
within the “generic” offense, and thus qualifies as a valid
predicate under § 924(e). Descamps, 570 U.S. at 257-258, 260-265
(describing the history of the “modified categorical approach”);
Mathis, 136 S. Ct. at 2248-50 (citing Richardson v. United States,
526 U.S. 813 (1999)).
                                 6
Case: 5:20-cv-00285-JMH Doc #: 30 Filed: 07/21/21 Page: 7 of 15 - Page ID#: 181



Code § 2903.12, is divisible. Burris, 912 F.3d at 405.                           While

subsection (A)(1) of that statute is too broad to qualify as a

violent-felony        predicate,     the       Sixth     Circuit     found    that    a

conviction      under    subsection    (A)(2)          remains   a   violent-felony

predicate under the ACCA elements clause. Id. at 406.

     After Burris was issued, Busch filed multiple motions in the

District Court seeking to amend and/or supplement his second or

successive § 2255 motion to include a claim that his prior Ohio

aggravated assault conviction was no longer a valid “violent

felony” predicate under the ACCA. See United States v. Busch, 1:05-

cr-030-MRB-1 (S.D. Ohio 2005) at DE 120, 121. However, the District

Court denied these motions, finding that Busch’s additional ground

for relief was outside the scope of the narrow question identified

by the Sixth Circuit for resolution, which was the identification

of the subsection of Ohio Rev. Code § 2903.13 which formed the

basis of Busch’s prior assault convictions. The District Court

explained that, in light of the “careful gatekeeping” to which

successive      habeas    claims      are      subjected,        “[t]o   allow       the

compounding of successive claims on top of an already second or

successive claim via the liberal amendment policies of the Federal

Rules   would    be     tantamount    to       ignoring    the     mandates    of    §§

2244(b)(3)(A) and 2255(h).” See United States v. Busch, 1:05-cr-

030-MRB-1 (S.D. Ohio 2005) at DE 126, p. 8.
                                           7
Case: 5:20-cv-00285-JMH Doc #: 30 Filed: 07/21/21 Page: 8 of 15 - Page ID#: 182



     With respect to the merits of Busch’s remaining authorized

claim, the District Court reviewed the relevant Shepard documents

related to Busch’s 1997 Ohio assault conviction and concluded that

these documents “conclusively established” that Busch’s conviction

was under Ohio Rev. Code § 2903.13(A), which qualifies as a

“violent felony” under the elements clause and, therefore, is not

affected by Johnson. Id. at p. 10-11. Thus, the District Court

denied Busch’s second or successive § 2255 motion and declined to

issue a certificate of appealability. Id.

     The Sixth Circuit also denied Busch’s application for a

certificate of appealability.         Busch argued to the Sixth Circuit

that the District Court erred in concluding that his 1997 assault

conviction arose under § 2903.13(A) and in declining to permit him

to amend his successive § 2255 motion to include a challenge to

his 1995 aggravated-assault conviction based on Burris. Tracy

Busch v. United States, No. 19-4046 (6th Cir. May 20, 2020 Order).

However, the Sixth Circuit concluded that reasonable jurist would

not debate either the District Court’s procedural ruling denying

Busch’s motion to amend his successive § 2255 motion, nor its

determination that Busch’s 1997 assault conviction qualified as a

violent felony and that his armed-career-criminal sentence was

proper. Id. at p. 3. Thus, the Sixth Circuit denied Busch’s

application for a Certificate of Appealability.
                                      8
Case: 5:20-cv-00285-JMH Doc #: 30 Filed: 07/21/21 Page: 9 of 15 - Page ID#: 183



                                       C.

       Busch has now filed a petition for a writ of habeas corpus

pursuant to § 2241 seeking relief from his sentence in this Court.

[DEs 1, 7]. In his § 2241 petition, Busch argues that he is entitled

to relief from his sentence in light of Burris, as well as the

United States Supreme Court’s decisions in Descamps and Mathis.

Specifically,      Busch   argues    that,   post-Burris,    his     1995    Ohio

aggravated assault conviction is no longer a valid predicate felony

for purposes of his designation as an armed career criminal under

the ACCA. He seeks to pursue his claim in a § 2241 petition via

the “savings clause” of 28 U.S.C. § 2255(h) on the grounds that he

could not raise this claim in a § 2255 motion because the Sixth

Circuit denied his request for authorization to do so in his second

or successive § 2255 motion because Anderson was binding at the

time.

       However, the Court must dismiss Busch’s § 2241 petition for

lack of subject-matter jurisdiction because Busch has failed to

show    that   §   2255   was   inadequate   or   ineffective   to    test   his

sentence. See Taylor v. Owens, 990 F.3d 493 (6th Cir. 2021).

                                      II.

       While 28 U.S.C. § 2241 “grants federal courts the authority

to issue writs of habeas corpus to prisoners whose custody violates

federal law,” Taylor, 990 F.3d at 495, Section 2441’s applicability
                                       9
Case: 5:20-cv-00285-JMH Doc #: 30 Filed: 07/21/21 Page: 10 of 15 - Page ID#: 184



is severely restricted by 28 U.S.C. § 2255. Id. “[S]ection 2241

typically facilitates only challenges to ‘the execution or manner

in which the sentence is served’ – those things occurring within

the prison.” Id. (quoting Charles v. Chandler, 180 F.3d 753, 755-

56 (6th Cir. 1999) (per curiam)). For this reason, a petition for

a writ of habeas corpus filed pursuant to § 2241 must be filed in

the judicial district of confinement. Rumsfeld v. Padilla, 542

U.S. 426, 434 (2004) (because the only proper respondent to a

habeas petition is the petitioner’s custodian at the time of

filing, it must be filed in the district court where the prisoner

is incarcerated).

      In contrast, “section 2255 now serves as the primary means

for a federal prisoner to challenge his conviction or sentence –

those things that were ordered in the sentencing court.” Taylor,

990 F.3d at 495. Thus, a federal prisoner generally may not use a

§ 2241 petition to challenge the enhancement of his sentence. See

United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001).

Rather, a prisoner who wishes to challenge the legality of his

conviction or sentence        must file a motion under § 2255. Id.

(explaining the distinction between a § 2255 motion and a § 2241

petition). A motion to vacate, set aside, or correct a sentence

pursuant    to    §   2255    is   filed     in   the    sentencing     court,



                                      10
Case: 5:20-cv-00285-JMH Doc #: 30 Filed: 07/21/21 Page: 11 of 15 - Page ID#: 185



“which…possess[es] greater knowledge (and records) of the case.”

Taylor, 990 F.3d at 495.

      The   “savings   clause”    of    28   U.S.C.     § 2255(e)   creates    an

extraordinarily     narrow    exception      to   the    prohibition     against

challenging a sentence in a § 2241 petition if the remedy afforded

by § 2255 is “inadequate or ineffective” to test the legality of

the prisoner’s detention.        Truss v. Davis, 115 F. App’x 772, 773-

74   (6th   Cir.   2004).    However,    a   motion     under   § 2255   is   not

“inadequate or ineffective” simply because the prisoner’s time to

file a § 2255 motion has passed; he did not file a § 2255 motion;

or he did file such a motion and was denied relief. Copeland v.

Hemingway, 36 F. App’x 793, 795 (6th Cir. 2002).

      Rather, to properly invoke the savings clause of               § 2255(e)

in the context of a challenge to a sentencing enhancement, a

petitioner must show: “(1) a case of statutory interpretation, (2)

that is retroactive and could not have been invoked in the initial

§ 2255 motion, and (3) that the misapplied sentence presents an

error sufficiently grave to be deemed a miscarriage of justice or

a fundamental defect.” Hill v. Masters, 836 F.3d 591, 595 (6th

Cir. 2016). Further, the petitioner’s claim must be based upon a

decision of the United States Supreme Court; a decision of a

Circuit Court of Appeals will not do. Hueso v. Barnhart, 948 F. 3d

324, 326 (6th Cir. 2020). Finally, “a federal prisoner cannot bring
                                        11
Case: 5:20-cv-00285-JMH Doc #: 30 Filed: 07/21/21 Page: 12 of 15 - Page ID#: 186



a claim of actual innocence in a § 2241 petition through the saving

clause without showing that he had no prior reasonable opportunity

to bring his argument for relief.” Wright v. Spaulding, 939 F.3d

695, 705 (6th Cir. 2019).

      Busch does not meet the foregoing requirements. First, Busch

has     not   identified      a   retroactive       change     in    statutory

interpretation by the Supreme Court that is applicable to his case,

as is required. Instead, Busch relies upon the Sixth Circuit’s

decision in Burris which is not a Supreme Court decision. In Hueso,

948 F.3d 324 (6th Cir. 2020), the Sixth Circuit made clear that

“[i]n    addition    to   whatever    else    our   reasonable-opportunity

standard demands, it requires a Supreme Court decision that adopts

a new interpretation of a statute after the completion of the

initial § 2255 proceedings.” Hueso, 948 F.3d at 333 (emphasis

added). See also Hill, 836 F.3d at 600 (limiting its decision to

cases involving “a subsequent, retroactive change in statutory

interpretation by the Supreme Court”).

      True, Busch also cites Mathis and Descamps, both of which are

Supreme Court cases issued after Busch filed his initial § 2255

motion in 2008. But Busch did not need the divisibility analysis

as refined by Mathis or Descamps to set forth the substance of his

argument – that Ohio’s aggravated assault statute sweeps more

broadly than a generic assault offense, thus his prior aggravated
                                      12
Case: 5:20-cv-00285-JMH Doc #: 30 Filed: 07/21/21 Page: 13 of 15 - Page ID#: 187



assault conviction is not a valid ACCA predicate. Rather, this is

an argument based squarely upon Taylor v. United States, 495 U.S.

575, 599-66 (1990), and was available to Busch at sentencing, on

direct appeal, and when he filed his initial § 2255 motion in 2008.

Thus, he cannot pursue it in a § 2241 petition. Wright, 939 F. 3d

at 705 (“But as the government points out, Wright’s claim never

needed    Mathis. To     be   sure,   Wright    could        not    cite     Mathis,

specifically, before it existed. But a claim for habeas relief is

more than the talismanic force of a new case name. A new case

matters only, if at all, because of the new legal arguments it

makes available.”). See also Descamps, 570 U.S. at 261 (noting

that    “Taylor   recognized    a   ‘narrow    range    of    cases’       in   which

sentencing courts — applying what we would later dub the ‘modified

categorical approach’ — may look beyond the statutory elements to

‘the charging paper and jury instructions’                   used in a case”)

(quoting Taylor, 495 U.S. at 602).

       Nor did the Sixth Circuit’s holding in Anderson present an

obstacle to Busch’s ability to raise his challenge to the use of

his    prior   Ohio   aggravated    assault    conviction      as    a     predicate

“violent felony” in his initial § 2255 motion. Busch filed his

initial § 2255 motion in 2008, but Anderson was not decided until

2012. And, unlike the petitioner in McCormick v. Butler, 977 F.3d

521, 527 (6th Cir. 2020), Busch’s initial § 2255 motion made no
                                      13
Case: 5:20-cv-00285-JMH Doc #: 30 Filed: 07/21/21 Page: 14 of 15 - Page ID#: 188



argument   that   his   ACCA   predicate     offenses    were   not   properly

analyzed under the categorical approach (nor otherwise raised any

challenge to the validity of his predicate offenses for purposes

of his ACCA enhancement), notwithstanding that such an argument

was available to Busch under Taylor and was not precluded by

Anderson. Rather, as in Wright, 939 F.3d at 705-706, the substance

of Busch’s claim was available to Busch in 2008, yet he did not

raise it at that time.

      Busch has not “shown that anything prevented or foreclosed

him from making his argument at his sentencing, on direct appeal…,

or in an initial § 2255 motion.” Wright, 939 F.3d at 706. Thus,

because Busch cannot show “he had no prior reasonable opportunity

to bring his argument for relief,” Wright, 939 F.3d at 705, he

cannot now use the saving clause to get another bite at the apple.

Id. at 706. Because Busch fails to establish that a § 2255 motion

is inadequate or ineffective to challenge his sentence, this Court

may not entertain his § 2241 petition and must dismiss it for lack

of subject-matter jurisdiction. See Taylor, 990 F.3d at 496.

      Because this Court does not have jurisdiction over Busch’s §

2241 petition, it is without authority to address the Government’s

claim that Busch was convicted of violating Ohio Rev. Code §

2903.12(A)(2), which remains a “violent felony” post-Burris. In

addition, because Busch’s § 2241 petition will be dismissed, his
                                      14
Case: 5:20-cv-00285-JMH Doc #: 30 Filed: 07/21/21 Page: 15 of 15 - Page ID#: 189



motion for ruling or release on bail [DE 26] and his “emergency

petition    to   stop   transfer    during     pendency   of   habeas    corpus

proceedings” [DE 29] will be denied as moot.

      Accordingly, the Court hereby ORDERS as follows:

      1)    Busch’s petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 [DEs 1, 7] is DISMISSED for lack of subject-

matter jurisdiction;

      2)    Busch’s motion for ruling or release on bail [DE 26]

and his “emergency petition to stop transfer during pendency of

habeas corpus proceedings” [DE 29] are DENIED AS MOOT;

      3)    This action is DISMISSED and STRICKEN from the Court’s

docket; and

      4)    A    corresponding      Judgment     will     be   entered     this

date.

      This 21st day of July, 2021.




                                      15
